November 02, 2007


Mr. Michael David Springer
#1296395
Ramsey I Unit Trusty Camp
1100 FM 6500
Rosharon, TX 77583
Mr. Patrick Gordon Barkman
13th North Main Street
PO Box 1063
Cleburne, TX 76033

RE:   Case Number:  06-0382
      Court of Appeals Number:  10-06-00040-CV
      Trial Court Number:  D200500062

Style:      MICHAEL DAVID SPRINGER
      v.
      LISA FERGASON SPRINGER

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Curtis H. Douglas |
|   |Ms. Sharri Roessler   |
|   |Ms. Marjolyn Carol    |
|   |Gardner               |